Citation Nr: 0408005
Decision Date: 03/26/04	Archive Date: 05/14/04

DOCKET NO. 98-19 610A                       DATE MAR 26 2004


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to basic eligibility for educational assistance pursuant to Chapter 30, Title 38, United States Code.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1987 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the veteran's claim for basic eligibility for educational assistance pursuant to Chapter 30, Title 38, United States Code.

The veteran's claim was remanded for further development in November 1999 and September 2003. Regrettably, another remand is necessary.

Accordingly, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the veteran if further action is required on his part.

REMAND

Pursuant to the Board's November 1999 remand, by rating decision in April 2003, the RO readjudicated the veteran's claim under the criteria set forth in 38 C.F.R. § 21.7042(a)(l) - (5). In this regard, the Board notes that the record demonstrates the veteran first entered on active duty after June 30, 1985 (§ 21.7042(a)(I)(i)), completed the requirements for a high school diploma or equivalent (§ 21.7042(a)(3)(i)), and was discharged from service with an honorable discharge (§ 21.7042(a)(4)). However, he served less than three continuous years of his 6year obligated period of active duty. As such, he does not meet the requirements of § 21.7042(a)(2)(i). In such instance, the provisions of § 21.7042(a)(5)(i) - (vi) are for consideration. The April 2003 rating decision specifically considered the provisions of § 21.7042(a)(5)(i) and (a)(5)(ii). However, in statements on appeal, the veteran additionally argues basic eligibility for Chapter 30 education benefits under the provisions of § 21.7042(a)(5)(vi). In this regard, he asserts he was discharged from active duty for a physical or mental condition that was not

- 2 



characterized as a disability, and did not result from willful misconduct, but did interfere with his performance of duty, as determined by his military department.

As noted in the September 2003 Board remand, the RO has not considered entitlement to basic eligibility for Chapter 30 education benefits under the provisions of § 21.7042(a)(5)(vi). While a May 22, 1997 VA letter referenced consideration of whether the veteran was discharged for a condition which interfered with duty, it did not provide the reasons for its denial on that basis. Entitlement to basic eligibility for Chapter 30 education benefits under the provisions of § 21.7042(a)(5)(vi) was also not referenced in the statement of the case issued in August 1998, or supplemental statement of the case issued in May 2003.

In the September 2003 remand, the Board directed the RO to complete additional development on the veteran's claim, and then readjudicate the matter with consideration of the provisions of38 C.F.R. § 21.7042(a)(5)(vi). If the claim remained denied, the veteran and his representative were to receive a supplemental statement of the case and given the opportunity to respond. However, while the RO completed the requested development of the evidence, the file was returned to the Board without readjudication of the claim under the provisions of 38 C.F.R. § 21.7042(a)(5)(vi) and providing the veteran with a supplemental statement of the case explaining why his claim remained denied. See 38 C.F.R. § 19.31(c) (2003). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). Hence, further remand is mandated.

Accordingly, this case is REMANDED for the following development:

1. The claims file must be reviewed to ensure that any notification and development action required by the VCAA is completed. In particular, the notification requirements and development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 must be fully complied with and satisfied.

- 3 



2. As requested in the September 2003 Board remand, the RO should readjudicate the claim for basic eligibility for Chapter 30 education benefits under the provisions of § 21.7042(a)(5)(vi). If the benefit sought is not granted, a Supplemental Statement of the Case should be issued to the veteran and his representative and they should be afforded the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).


U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4




